COURT OF APPEALS OF VIRGINIA


              Present: Judges McCullough, Decker and Senior Judge Annunziata
UNPUBLISHED



              MICHAEL KEVIN HUCK
                                                                                 MEMORANDUM OPINION*
              v.      Record No. 1604-14-1                                           PER CURIAM
                                                                                     JUNE 2, 2015
              STACIE LEE DeLANGO HUCK


                                  FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                                                Mary Jane Hall, Judge

                                (Michael Kevin Huck, pro se, on brief).

                                No brief for appellee.1


                      Michael Kevin Huck (father) appeals a final decree of divorce between him and Stacie Lee

              DeLango Huck (mother). Father argues that the trial court erred by (1) violating his due process

              rights; (2) approving of an incorrect separation date for the parties; (3) failing to take notice of

              mother’s substance abuse and mental health issues; and (4) placing “undue weight” on his criminal

              charges that had been dismissed. Father further asserts that the guardian ad litem “did not perform a

              complete and thorough investigation” and “reported false and incomplete information/facts” to the

              court. Upon reviewing the record, the opening brief, and the letter submitted by the guardian ad

              litem, we conclude that this appeal is without merit. Accordingly, we summarily affirm the

              decision of the trial court. See Rule 5A:27.




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                      1
                      Anthony S. Mulford, guardian ad litem for the minor children, submitted a letter to this
              Court and attached a copy of his report to the trial court as a statement of his position in this
              appeal.
                                         BACKGROUND

       “When reviewing a trial court’s decision on appeal, we view the evidence in the light

most favorable to the prevailing party, granting it the benefit of any reasonable inferences.”

Congdon v. Congdon, 40 Va. App. 255, 258, 578 S.E.2d 833, 834 (2003) (citations omitted).

       Father and mother married on July 5, 2002. They have two minor children. On February

7, 2013, mother filed a complaint for divorce. Father filed an answer and cross-claim.

       On June 16 and 20, 2014, the parties and the guardian ad litem appeared before the trial

court for a contested divorce hearing.2 On June 25, 2014, the circuit court issued an eight-page

letter opinion regarding custody and visitation. The circuit court stated that it intended to enter

an interim order awarding joint legal custody to both parties, primary physical custody to mother,

and reasonable and liberal visitation to father. The court wanted to review the matter in ninety

days. On July 29, 2014, the circuit court entered a final decree of divorce and retained the matter

on the docket. Father’s counsel signed the final decree as “seen and objected to” and was

subsequently allowed to withdraw. On August 28, 2014, father filed a pro se notice of appeal.3

                                            ANALYSIS

               “We have many times pointed out that on appeal the judgment of
               the lower court is presumed to be correct and the burden is on the
               appellant to present to us a sufficient record from which we can
               determine whether the lower court has erred in the respect
               complained of. If the appellant fails to do this, the judgment will
               be affirmed.”


       2
         The record does not include a trial transcript or written statement of facts. Father filed a
document with this Court asking that we “compel the court reporter . . . to provide a copy of the
Trial Transcripts.” We deny this request. “When a party seeks to have an issue decided in [his]
favor on appeal, []he is charged with the responsibility of presenting an adequate record from
which the appellate court can determine the merits of [his] argument.” Pettus v. Gottfried, 269
Va. 69, 81, 606 S.E.2d 819, 827 (2004) (citations omitted).
       3
         The parties appeared before the circuit court on November 10, 2014 for a custody
review. The circuit court entered a final custody and visitation order on December 17, 2014.
This order was not appealed.
                                               -2-
Smith v. Commonwealth, 16 Va. App. 630, 635, 432 S.E.2d 2, 6 (1993) (quoting Justis v.

Young, 202 Va. 631, 632, 119 S.E.2d 255, 256-57 (1961)).

         Father endorsed the final decree as “seen and objected to” without further explanation. A

statement of “seen and objected to” is insufficient to preserve an issue for appeal. Lee v. Lee, 12
Va. App. 512, 515, 404 S.E.2d 736, 738 (1991) (en banc). In a bench trial, an appellant can

preserve his issues for appeal in a motion to strike, in closing argument, in a motion to set aside

the verdict, or in a motion to reconsider. Id. In this case, father did not file any post-trial

motions. The record does not include the transcripts or a written statement of facts for the June

16 and 20, 2014 hearing, so it is not known whether father made a closing argument and whether

he preserved his arguments. An appellant has the responsibility to provide a complete record to

the appellate court. Twardy v. Twardy, 14 Va. App. 651, 658, 419 S.E.2d 848, 852 (1992) (en

banc).

         “No ruling of the trial court . . . will be considered as a basis for reversal unless an

objection was stated with reasonable certainty at the time of the ruling, except for good cause

shown or to enable the Court of Appeals to attain the ends of justice.” Rule 5A:18.

         In his first assignment of error, father argues that the trial court “failed to allow due

process in the case as required by the 14th Amendment section 1 of the United States

Constitution, and also in violation of VA. Discover rule 4:1(a) [sic].” Father does not state

where he preserved this argument, as required by Rule 5A:20(c). He has failed to meet his

burden on appeal.

         In his second assignment of error, father argues that the trial court adopted an incorrect

date of separation for the parties. He contends they separated on March 25, 2013, the date of the

pendente lite hearing, as opposed to December 30, 2012, when mother obtained an emergency

protective order that was subsequently dismissed. Father cites the pendente lite order to show

                                                  -3-
where he preserved the issue, but the pendente lite order does not include father’s argument on

appeal. This issue is barred by Rule 5A:18.

        In his third assignment of error, father questions the competency of the guardian ad litem.

Father does not indicate whether he raised this issue with the trial court, or whether the trial court

made a ruling on the competency of the guardian ad litem. See Fisher v. Commonwealth, 16
Va. App. 447, 454, 431 S.E.2d 886, 890 (1993) (holding “there is no ruling for us to review”

because appellant failed to obtain a ruling).

        In his fourth assignment of error, father contends the trial court failed to take notice of

mother’s substance abuse and mental health issues. To support his argument, he cites Code

§ 20-124.3(2), which refers to the “age and physical and mental condition of each parent.”

Contrary to father’s statements, the trial court stated in its letter opinion that it considered the

mental condition of the parents. The court considered the factors in Code § 20-124.3 and

concluded, “The evidence that related to their mental health (Mr. Huck’s anger and bullying;

Mrs. Huck’s anxiety and depression) does not favor either party over the other.”

        In his fifth assignment of error, father argues that the trial court “gave undue weight to

criminal charges . . . that had all been dismissed.” In its letter opinion, the trial court considered

the Code § 20-124.3 factors, including the ninth factor of whether there was a history of family

abuse. The trial court found that there was a history of family abuse and cited three incidents,

including an incident on December 31, 2012 that “led to issuance of an Emergency Protective

Order and criminal charges that did not result in a conviction.” The trial court acknowledged

that father denied the abuse and reported that the December 31, 2012 matter was dismissed;

however, the trial court found that mother’s testimony about the abuse was “credible and

compelling.” Furthermore, the trial court noted that the guardian ad litem did not express

concern about domestic violence and that mother “has expressed her continued willingness to

                                                  -4-
work with [father] for the good of the children.” The record does not indicate whether father

objected to these findings. Consequently, we do not consider the issue on appeal. Rule 5A:18.

       In addition, father asserted in his fifth assignment of error that the trial court’s emphasis

on his criminal charges violated his due process rights and showed “sexual discrimination in the

Trial Court/Judge decision process.” As with his other assignments of error, father does not

indicate where he raised these arguments with the trial court. Rule 5A:20(c); see also Ohree v.

Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998) (We “will not consider an

argument on appeal which was not presented to the trial court.”).

       Further, father’s opening brief does not comply with Rule 5A:20. He was given an

opportunity to amend his opening brief, but his amended opening brief still does not comply with

Rule 5A:20. As already stated, he did not comply with Rule 5A:20(c) because he did not

indicate where in the record that he preserved his arguments. The opening brief does not include

a statement of the case, Rule 5A:20(b), or a statement of facts, Rule 5A:20(d). Although father

included a copy of Code § 20-124.3 to support his fourth assignment of error and quoted the

Fourteenth Amendment of the United States Constitution for his first assignment of error, he

does not include any relevant legal authorities to support his arguments. Rule 5A:20(e).

       In addition, the appendix does not comply with Rule 5A:25. The appendix did not

include a copy of the initial pleading, the final decree of divorce, or any testimony or exhibits

from the hearings that pertain to the assignments of error.

       Father has the burden of showing that reversible error was committed. See Lutes v.

Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d 857, 859 (1992). Unsupported assertions of

error “do not merit appellate consideration.” Buchanan v. Buchanan, 14 Va. App. 53, 56, 415
S.E.2d 237, 239 (1992). Furthermore this Court “will not search the record for errors in order to

interpret the appellant’s contention and correct deficiencies in a brief.” Id. Nor is it this Court’s

                                                -5-
“function to comb through the record . . . in order to ferret-out for ourselves the validity of

[appellant’s] claims.” Fitzgerald v. Bass, 6 Va. App. 38, 56 n.7, 366 S.E.2d 615, 625 n.7 (1988)

(en banc).

       A pro se litigant appearing “is no less bound by the rules of procedure and substantive

law than a defendant represented by counsel.” Townes v. Commonwealth, 234 Va. 307, 319,

362 S.E.2d 650, 657 (1987); see also Francis v. Francis, 30 Va. App. 584, 591, 518 S.E.2d 842,

846 (1999) (“Even pro se litigants must comply with the rules of court.”).

       Father’s failure to comply with Rules 5A:20 and 5A:25 is significant. Therefore, this

Court will not consider his assignments of error. See Fadness v. Fadness, 52 Va. App. 833, 851,

667 S.E.2d 857, 866 (2008) (“If the parties believed that the circuit court erred, it was their duty

to present that error to us with legal authority to support their contention.”); Parks v. Parks, 52
Va. App. 663, 664, 666 S.E.2d 547, 548 (2008).

                                          CONCLUSION

       For the foregoing reasons, the trial court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                            Affirmed.




                                                 -6-